Citation Nr: 0910646	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-38 088	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a thyroid nodule.

5.  Entitlement to service connection for residuals of 
asbestos exposure.

6.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.

7.  Entitlement to service connection for residuals of 
herbicide exposure.

8.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, and a March 2005 rating decision of 
the VA RO in Los Angeles, California.

In January 2009, the Veteran failed to appear for a Travel 
Board hearing.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2008).


FINDINGS OF FACT

1.  Psoriasis was not present in service and is not 
etiologically related to service.

2.  A liver disorder was not present in service or until 
years thereafter, and the Veteran's current liver disorder is 
not etiologically related to service.  

3.  Hepatitis C was not present in service and is not 
etiologically related to service.

4.  A thyroid nodule was not present in service and is not 
etiologically related to service.


5.  Exposure to asbestos, in and of itself, is not a 
disability for VA compensation purposes.

6.  The Veteran was not exposed to asbestos.

7.  Exposure to ionizing radiation, in and of itself, is not 
a disability for VA compensation purposes.

8.  The Veteran did not participate in a radiation-risk 
activity.

9.  The Veteran is not a radiation-exposed Veteran.

10.  Herbicide exposure, in and of itself, is not a 
disability for VA compensation purposes.

11.  The Veteran was not exposed to herbicides.

12.  Prostate cancer was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred or aggravated during active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A liver disorder was not incurred or aggravated during 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Hepatitis C was not incurred or aggravated during active 
duty.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  A thyroid nodule was not incurred or aggravated during 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  The criteria for service connection for residuals of 
asbestos exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

6.  The criteria for service connection for residuals of 
exposure to ionizing radiation are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

7.  The criteria for service connection for residuals of 
herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

8.  Prostate cancer was not incurred or aggravated during 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a Veteran served for at least 90 days during a period 
of war and manifests cirrhosis of the liver to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

A "radiation-exposed Veteran" is defined as a Veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d) (2008).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) Bronchiolo-alveolar 
carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the 
brain; (xix) Cancer of the colon; (xx) Cancer of the lung; 
and (xxi) Cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2008).

Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or 
more after service in an ionizing radiation-exposed Veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Other claimed diseases may be considered radiogenic 
if the claimant has cited or submitted competent scientific 
or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a Veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the Veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in- 
service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
Thus, the Board must not only determine whether the Veteran 
had a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability was otherwise the 
result of active service.  In other words, the fact that the 
Veteran may not meet the requirements for service connection 
on a presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA issued 
a circular on asbestos-related diseases -- DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) 
- that provided guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
This manual is being revised, and the provisions concerning 
adjudication of claims for service connection for 
disabilities resulting from exposure to asbestos are now 
found at M21-1MR IV.ii.2.C.9.  The Court has held that VA 
must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provided that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  The guidelines provided that the 
latency period for asbestos-related diseases varies from 10-
45 years or more between first exposure and development of 
disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is 
noted that an asbestos- related disease can develop from 
brief exposure to asbestos or as a bystander.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that M21-1, Part VI, § 7.68(b)(2) 
does not create a presumption of exposure to asbestos for any 
class of Veterans.  Rather, M21-1 suggests that asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Medical-
nexus evidence is required in claims for asbestos related 
disease related to alleged asbestos exposure in service.  VA 
O.G.C. Prec. Op. No. 04-00.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2008).

Analysis

Psoriasis

The Veteran contends that his currently demonstrated 
psoriasis is related to chemical exposure at the Hunter 
Liggett military base where he was stationed during active 
military service.  See September 2004 notice of disagreement.  
He also claims that his military duties as an electrician 
resulted in his exposure to many environmental hazards, 
including asbestos, radiation exposed areas, and areas where 
Agent Orange was being sprayed.  See November 2005 VA Form 9 
and January 2009 Appellant's Brief.

Psoriasis was not diagnosed until many years after service 
and there is no medical opinion that purports to relate it to 
service.  In fact, VA outpatient treatment records show that 
the Veteran reported that the condition began approximately 
in 1985.  Accordingly, service connection for psoriasis is 
not warranted on a direct basis.

The Board also notes that the Veteran did not serve in 
Vietnam and there is no presumption of service connection for 
psoriasis based on exposure to herbicides.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R.§ 3.309(e).  Furthermore, the Veteran's 
service did not involve "radiation-risk" activity as defined 
in 38 C.F.R. § 3.309(d)(3)(ii), and the Veteran may not be 
deemed a "radiation-exposed Veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  Furthermore, psoriasis is not listed among 
the diseases subject to presumptive service connection for a 
"radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(2), 
nor is it listed as a radiogenic disease under 38 C.F.R. § 
3.311(b)(2).  There is no (competent) evidence that psoriasis 
may be considered radiogenic in nature.  Consequently, the 
presumptive provisions of 38 C.F.R. § 3.309(d)(2) and special 
development procedures of 38 C.F.R. § 3.311 do not apply.  
There is also no evidence to support the Veteran's 
contentions that he was exposed to chemicals or asbestos 
during active duty.  

In essence, the evidence of a nexus between the Veteran's 
psoriasis and his military service is limited to the 
Veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the Veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons and basis stated above, the Board finds that 
service connection for psoriasis is not warranted on a direct 
or presumptive basis.

Liver Disorder

The Veteran contends that his currently demonstrated enlarged 
liver is due to exposure to ionizing radiation during active 
military service.  Specifically, he claims that test areas at 
the Fort Hunter Liggett military base, where he was stationed 
during active service, and where radiation was used, were 
very close to the living, eating and working areas.  He also 
claims that there were test vehicles, airplanes and 
helicopters running daily.  See November 2005 VA Form 9.

Service treatment records are negative for any complaints, 
treatment or diagnosis for a liver disorder.  The post-
service medical evidence of record is limited to VA 
outpatient treatment records from the VA Medical Center in 
Loma Linda, California dated from October 2000 to August 
2005, and outpatient treatment records from the Victorville 
Community Based Outpatient Clinic (CBOC) dated from January 
2003 to January 2005.  These records show that the Veteran 
was diagnosed with an enlarged liver several years after his 
discharge from active service.  However, none of these 
records relate the Veteran's current liver disorder to his 
active military service.  

The Board also notes that as discussed above, the Veteran's 
service did not involve "radiation-risk" activity as defined 
in 38 C.F.R. § 3.309(d)(3)(ii), and the Veteran may not be 
deemed a "radiation-exposed Veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  Furthermore, an enlarged liver is not 
listed among the diseases subject to presumptive service 
connection for a "radiation-exposed Veteran" under 38 C.F.R. 
§ 3.309(d)(2), nor is it listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2).  There is no (competent) evidence 
that an enlarged liver may be considered radiogenic in 
nature.  Consequently, the presumptive provisions of 38 
C.F.R. § 3.309(d)(2) and special development procedures of 38 
C.F.R. § 3.311 do not apply.  

In essence, the evidence of a nexus between the Veteran's 
enlarged liver and his military service is limited to the 
Veteran's own statements.  This is not competent evidence of 
the claimed nexus since as noted above, laypersons, such as 
the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski.

For the reasons and basis stated above, the Board finds that 
service connection for a liver disorder is not warranted on a 
direct or presumptive basis.

Hepatitis C

The Veteran contends that he developed hepatitis C during his 
service when he was inoculated through the use of airgun 
injectors.  He claims that during the inoculations in shot 
lines, he remembers seeing blood and men fainting, and that 
he does not recall anyone wiping arms or the gun after they 
were used.  See November 2005 VA Form 9.

The Veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  VA 
outpatient treatment records dated from October 2000 to 
August 2005 show that the Veteran has been diagnosed with 
hepatitis C.  A note dated in June 2002 indicates that the 
Veteran reported a history of abnormal liver tests since 1992 
while he was drinking alcohol.  The Veteran also denied any 
history of blood transfusions and reported intravenous drug 
abuse and intranasal cocaine use in the 1970's.  According to 
the Veteran, he stopped drinking in 1995, a follow-up liver 
test in 1996 remained high, and he was diagnosed with 
hepatitis C in 1997.  The VA outpatient treatment records do 
not relate the Veteran's hepatitis to his military service.  
Furthermore, with regard to vaccine injections by air gun as 
a risk factor for hepatitis C, VA does not consider such 
inoculations by air gun as a risk factor for hepatitis C.  
Veterans Benefits Administration (VBA), Director Bulletin, 
211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 
29, 2004).

The only evidence of a nexus between the Veteran's current 
diagnosis of hepatitis C and his active military service is 
the Veteran's own statements.  This is not competent evidence 
of the alleged nexus since the Veteran does not have the 
medical expertise to render an opinion concerning medical 
causation.  See Espiritu.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Residuals of Asbestos Exposure 

The Veteran claims that during active duty at Fort Hunter 
Liggett, he did electrical work in buildings where he was 
probably exposed to asbestos since the buildings were 
generally old and had insulation in them.  See September 2004 
notice of disagreement.

The Board notes that exposure to asbestos in and of itself, 
is not considered a disability for VA compensation purposes.  
There must be evidence of a disability resulting from the 
exposure in order for a claim for service connection to be 
granted.  The Veteran does not claim and the evidence of 
record does not show that he suffers from a disability 
associated with asbestos exposure such as asbestosis or any 
other pulmonary disorder.  Furthermore, there is no competent 
evidence of record to show that the Veteran was exposed to 
asbestos during active military service.  

Accordingly, the Board concludes that service connection for 
asbestos exposure is not warranted, and the claim is denied.  

Residuals of Exposure to Ionizing Radiation

The Veteran contends that his claimed exposure to ionizing 
radiation is related to chemical exposure at Fort Hunter 
Liggett.

The Board notes that exposure to ionizing radiation in and of 
itself, is not considered a disability for VA compensation 
purposes.  There must be evidence of a disability resulting 
from the exposure in order for a claim for service connection 
to be granted.  As noted above, the Veteran's service did not 
involve "radiation-risk" activity as defined in 38 C.F.R. § 
3.309(d)(3)(ii), and the Veteran may not be deemed a 
"radiation-exposed Veteran" as defined by 38 C.F.R. § 
3.309(d)(3)(i).  Furthermore, the Veteran has been diagnosed 
with a disability listed among the diseases subject to 
presumptive service connection for a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(2), or a disability 
listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
Accordingly, the Board concludes that service connection for 
exposure to ionizing radiation is not warranted, and the 
claim is denied.  

Residuals of Herbicide Exposure 

As discussed above, the Veteran contends that he was exposed 
to herbicides while stationed at Fort Hunter Liggett during 
active military duty.

The Board notes that exposure to herbicides in and of itself, 
is not considered a disability for VA compensation purposes.  
There must be evidence of a disability resulting from the 
exposure in order for a claim for service connection to be 
granted.  As discussed above, the Veteran did not serve in 
Vietnam, and therefore, his exposure to herbicides is not 
presumed.  Furthermore, there is no competent evidence of 
record to show that the Veteran was exposed to herbicides 
during active duty in California.  There is also no evidence 
of the Veteran being diagnosed with a disability associated 
with herbicide exposure.

Accordingly, the Board concludes that service connection for 
herbicide exposure is not warranted, and the claim is denied.  

Thyroid Nodule

The Veteran contends that his currently demonstrated thyroid 
nodule developed as a result of his claimed exposure to 
ionizing radiation during military service at the Fort Hunter 
Liggett military base in California where he served as an 
electrician in an experimentation battalion.  He claims 
further that the base is listed on the military bases clean 
up list for herbicides, pesticides and "acid pitts", and 
that the base is now closed.  He also claims that there were 
radiation signs everywhere on the base.  See September 2004 
notice of disagreement.  He also claims, as noted above, that 
test areas on the base were very close to the living, eating 
and working areas, and that there were test vehicles, 
airplanes and helicopters running daily.  In addition, the 
Veteran claims that he knows that there was real 
environmental exposure on the base because of the signs that 
were posted, which referred to nuclear, radiation hazard, 
pesticides spraying, mine fields and blast areas.  See 
November 2005 VA Form 9.

Service treatment records are negative for any complaints, 
treatment or diagnosis for a thyroid nodule or any disorder 
related to the Veteran's thyroid gland.  The post-service 
medical evidence of record is limited to VA outpatient 
treatment records from the VA Medical Center in Loma Linda, 
California dated from October 2000 to August 2005, and 
outpatient treatment records from the Victorville Community 
Based Outpatient Clinic (CBOC) dated from January 2003 to 
January 2005.  These records show that in 2003, the Veteran 
was noted to have a left thyroid nodule.  However, none of 
these records relate the Veteran's thyroid nodule to his 
active military service.  Furthermore, the Veteran has never 
been given a definitive diagnosis of thyroid cancer. In fact, 
he himself admits that he has had biopsies which determined 
that his thyroid nodule was not cancerous.  See September 
2004 notice of disagreement.

The Board also notes that as discussed above, the Veteran's 
service did not involve "radiation-risk" activity as defined 
in 38 C.F.R. § 3.309(d)(3)(ii), and the Veteran may not be 
deemed a "radiation-exposed Veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  Furthermore, although thyroid cancer is 
listed both among the diseases subject to presumptive service 
connection for a "radiation-exposed Veteran" under 38 C.F.R. 
§ 3.309(d)(2), and as a radiogenic disease under 38 C.F.R. § 
3.311(b)(2); a thyroid nodule, which is not necessarily 
cancerous, is not.  There is also no competent evidence that 
a noncancerous thyroid nodule may be considered radiogenic in 
nature.  Consequently, the presumptive provisions of 38 
C.F.R. § 3.309(d)(2) and special development procedures of 38 
C.F.R. § 3.311 do not apply.  

The Board notes that in a November 2004 VA clinic visit note, 
B.B. noted the Veteran's reports that he was exposed to many 
chemicals during service and that he suspects he was exposed 
to radiation as well.  B.B. also noted that "[w]ith 
concurrent prostate cancer at age 52 and likely thyroid 
cancer there is likely a relation to chemical exposure and 
likely service connected."  The Board finds that inasmuch as 
B.B. is opining that the Veteran's thyroid nodule is related 
to chemical exposure in service, this opinion lacks probative 
value because it is based on the Veteran's reported oral 
history, which is not corroborated by the service medical 
records, and B.B. did not indicate that he had reviewed the 
Veteran's medical records before rendering his opinion.  

The Board also finds that a VA examination is not warranted 
in response to this claim because the medical evidence 
currently of record is sufficient to reach a decision.  The 
VCAA and the pertinent implementing regulation provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, establishes that he suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury or disease in service, or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

Although the Veteran has a current diagnosis of a left 
thyroid nodule, and the noted VA Medical Center examiner 
indicates that the claimed disability may be associated with 
chemical exposure in service, the record does not contain 
competent evidence of an in-service injury or disease or 
evidence of an association between his current diagnosed 
disability and an injury or disease in service.  Furthermore, 
as discussed above, the record is also negative for any 
evidence of exposure to chemicals or radiation in service.  
While an examination could identify a current diagnosis for 
the Veteran's condition (something already shown in the 
evidence of record), it could no more than speculate as to a 
possible link between the condition and service, since there 
is absolutely no evidence of incurrence of injury during 
active duty service or exposure to noted elements that could 
result in such a condition.  Without evidence of in-service 
injury or exposure to harmful elements, a new examination to 
obtain an opinion linking a current diagnosis to an undefined 
event/injury in service would be no more than speculation.  

The only other evidence of a nexus between the Veteran's 
thyroid nodule and his military service is limited to the 
Veteran's own statements.  This is not competent evidence of 
the claimed nexus since as noted above, laypersons, such as 
the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.



Prostate Cancer

The Veteran contends that his currently demonstrated prostate 
cancer developed as a result of exposure to herbicides, 
chemicals and contaminated ground water during his active 
duty at the Fort Hunter Liggett military base in California.  
See April 2005 notice of disagreement.

Prostate cancer was not diagnosed until many years after 
service and there is no medical opinion that purports to 
relate it to service.  Accordingly, service connection for 
prostate cancer is not warranted on a direct basis.

The Secretary has determined that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of prostate cancer in humans.  Therefore, 
a presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116.  However, the Board notes that the Veteran did not 
serve in Vietnam and therefore, his exposure to herbicides is 
not presumed.  See id.  Furthermore, there is no competent 
evidence of record showing that he was exposed to herbicides 
during active duty in California or any other place he may 
have been stationed.  There is also no evidence that the 
Veteran was exposed to chemicals or contaminated ground water 
during active duty, and the Board notes that exposure to 
contaminated ground water or unspecified chemicals is not 
shown to be related to the development of prostate cancer.

In essence, the only other evidence of a nexus between the 
Veteran's prostate cancer and his military service is limited 
to the Veteran's own statements.  This is not competent 
evidence of the claimed nexus since as noted above, 
laypersons, such as the Veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in April 2004 and December 2004, the 
Veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the Veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Board also notes that although the Veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for his 
service connection claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has determined that service connection for 
psoriasis, a liver disorder, hepatitis C, a thyroid nodule, 
residuals of asbestos exposure, residuals of exposure to 
ionizing radiation, residuals of exposure to herbicides, and 
prostate cancer is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

Finally, the Board notes that the Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, or evidence of exposure to 
chemicals, asbestos, herbicides or ionizing radiation, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the Veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  The holding in Charles was clearly 
predicated on the existence of evidence of both in-service 
incurrence and of a current diagnosis.  Simply stated, 
referral of this case for an examination or obtainment of a 
medical opinion under the circumstances here presented would 
be a useless act.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
also 38 U.S.C.A. § 5103A(a)(2).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.




ORDER

Service connection for psoriasis is denied.

Service connection for a liver disorder is denied.

Service connection for hepatitis C is denied.

Service connection for a thyroid nodule is denied.

Service connection for residuals of asbestos exposure is 
denied.

Service connection for residuals of exposure to ionizing 
radiation is denied.

Service connection for herbicide exposure is denied.

Service connection for prostate cancer is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


